Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-8, 10, 12-15 and 17-18 are allowed. The following is the examiner’s statement for allowance. The prior art does not disclose or suggest the following: 
As per claims 1, 14, 17 and 18,  the prior art does not disclose “…the plurality of conducting wires comprises one or more planar tiles configured to be connected to one or more other planar tiles when arranged on substantially the same plane, each planar tile comprises at least a portion of at least a first conducting wire extending in a first direction and at least a portion of at least a second conducting wire extending in a second direction, and each planar tile comprises circuitry having either a first configuration or a second configuration in dependence upon a number of other planar tiles connected to the planar tile. “ in combination with the remaining limitations of independent claims 1, 14, 17 and 18. Dependent claims 2-8, 10, 12-13 and 15 are also allowed.
The examiner found WORONOWICZ et al. (US 2014/0318913 A1, hereinafter WORONWICZ) and MORIN et al. (US 2016/0183752 A1, hereinafter MORIN) to be the closest prior art of record.
WORONWICZ discloses a system for transferring electric energy to a vehicle, including an electric conductor arrangement for producing an alternating electromagnetic field and for thereby transferring electric energy to a vehicle. The conductor arrangement includes a plurality 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/AHMED H OMAR/            Examiner, Art Unit 2859     

/EDWARD TSO/            Primary Examiner, Art Unit 2859